OPINION OF THE COURT — by the
Hon. JOHN BLACK.
The first of these has been already disposed of, or shown not to exist,,
This bill is in all its aspects purely a bill for discovery. After stating the existence of an offset to the suits brought by the administrator, the complainants say: all of which facts lie principally within the knowledge of the defendants, and pray that they may fully disclose, and pray an injunction until the coming in of the answers. There is no instance known of a bill purely for discovery being set down for a final hearing; and if this bill were not considered of that character, and the promise of an administrator were considered sufficient proof of the demand, the answers fully deny ever promising to allow the offsett; and there is only one witness, Mr. Roach, who swears to such an acknowledgment by the administrator, Odam; which is insufficient under the state of the pleadings.
Judges Child and Nicholson concurred.